i          i     i                                                                 i       i      i




                                MEMORANDUM OPINION

                                       No. 04-09-00663-CR

                                           David FUENTES,
                                              Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 262493
                         Honorable Monica E. Guerrero, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 7, 2010

AFFIRMED

           On October 8, 2008, Appellant David Fuentes pled nolo contendere to the misdemeanor

offense of assault bodily injury - married and was sentenced to one year of confinement in the Adult

Detention Center of Bexar County and a fine of $1000. His sentence was then suspended, and he was

placed on probation for one year. On August 24, 2009, at a hearing on the State’s motion to revoke

his probation, Fuentes pled “true” to having violated the condition of his probation requiring him to
                                                                                         04-09-00663-CR



report to his supervision officer. The trial court found that he had violated this condition of his

probation, revoked his probation, and sentenced him to ten months of confinement and a $500 fine.

Fuentes then timely filed a notice of appeal.

        Fuentes’s court-appointed appellate attorney filed a brief in which he notes that the record

reflects that Fuentes voluntarily pled true to having violated a condition of his probation. Further,

his court-appointed attorney notes that the record does not indicate that Fuentes received ineffective

assistance of counsel, nor does the record indicate any jurisdictional defects. Thus, Fuentes’s court-

appointed attorney concludes that this appeal is frivolous and without merit. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel

further states that Fuentes was provided with a copy of the brief and motion to withdraw and was

further informed of his right to review the record and file his own brief. See Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Fuentes did not file a pro se brief.

        We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion to

withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);

Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should appellant wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court


                                                   -2-
                                                                                     04-09-00663-CR



of Criminal Appeals along with the rest of the filings in this case. See TEX . R. APP . P. 68.3. Any

petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules

of Appellate Procedure. TEX . R. APP . P. 68.4.



                                                        Karen Angelini, Justice

Do not publish




                                                  -3-